     Case: 1:18-cv-04171 Document #: 311 Filed: 04/21/20 Page 1 of 4 PageID #:11779




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


    IN RE: CHICAGO BOARD OPTIONS
    EXCHANGE VOLATILITY INDEX
    MANIPULATION ANTITRUST LITIGATION
                                                       No. 18 CV 4171
    and                                                MDL No. 2842

    LJM PARTNERS, LTD., and                            and
    TWO ROADS SHARED TRUST,
                                                       No. 19 CV 368
                         Plaintiffs,                   No. 20 CV 831

                v.                                     Judge Manish S. Shah

    JOHN DOES, et al.,

                         Defendants.

                                         ORDER

       Plaintiffs’ motion for entry of partial final judgment under Federal Rule of Civil
Procedure 54(b) in 18-cv-04171 [290] is granted. Enter Partial Final Judgment.
Plaintiffs’ motion for permission to serve a third-party subpoena [292] is denied. LJM
Partners and Two Roads Shared Trust’s motion for early discovery [294] is granted
in part. LJM and Two Roads Shared Trust may serve the subpoena, but compliance
will not be compelled until the parties exhaust efforts to meet and confer, negotiate a
protective order, and (if necessary) the court resolves objections.
                                       STATEMENT
       I dismissed the claims against Cboe with prejudice, and that dismissal ended
the case against the only identified and served defendant. [286]. * But the case is not
over, because the complaint includes claims against unidentified defendants. Those
claims are stuck in limbo—there are no defendants to serve, no defendants to
challenge the claims—unless plaintiffs can learn who did the alleged manipulation of
the VIX (and in many important ways, how they did it). Plaintiffs ask for entry of a
final judgment as to Cboe so they can take an immediate appeal and for permission
to conduct discovery to identify the unknown defendants so they can amend the
complaint and name names. Two plaintiffs who brought their own cases against

* Bracketed numbers refer to entries on the district court docket and page numbers are taken
from the CM/ECF header placed at the top of filings.
  Case: 1:18-cv-04171 Document #: 311 Filed: 04/21/20 Page 2 of 4 PageID #:11780




unknown Does also ask to conduct discovery to find out who they want to sue (for a
different legal claim based on VIX manipulation).

       A district “court may direct entry of a final judgment as to one or more, but
fewer than all, claims or parties only if the court expressly determines that there is
no just reason for delay.” Fed. R. Civ. P. 54(b). Although there is factual overlap
between the claims against Cboe and the still-unresolved claims against the
(unknown and unidentified) Does, the case against Cboe is over in the district court—
this dismissal was with prejudice, in large part on grounds that are legally distinct
from any argument that might be asserted by or against the Does, and therefore
amenable to a Rule 54(b) judgment. See Peerless Network, Inc. v. MCI Commc’ns
Servs., Inc., 917 F.3d 538, 543 (7th Cir. 2019) (citing Marseilles Hydro Power, LLC v.
Marseilles Land & Water Co., 518 F.3d 459, 464 (7th Cir. 2008)); VDF
FutureCeuticals, Inc. v. Stiefel Labs., Inc., 792 F.3d 842, 845 (7th Cir. 2015); see also
Doe v. Vigo Cty., Ind., 905 F.3d 1038, 1042 (7th Cir. 2018) (decision that
unambiguously disposed of all claims against a party was final).

        There is no just reason for delay. The theories against Cboe are distinct, and
the Does are not likely to repeat Cboe’s arguments in a later appeal. The Does’
liability is not about Cboe’s alleged complicity in manipulation through the VIX
design and promotion or its allegedly intentional failure to police market
participants. The risk of piecemeal appeals (which must be avoided, Peerless Network,
Inc., 917 F.3d at 543) is low. It is not zero, because issues of loss causation and
damages apply to the dismissed claims against Cboe and the pending claims against
the Does. But it is close to zero because the details of the claims against the Does are
essentially unknown—only with an amended complaint that names defendants and
articulates a plausible claim for damages and loss will plaintiffs have any case
against market participants. The facts will be different if such a complaint comes to
pass, so an appeal as to market participants will necessarily turn on different facts.

       Delay is more harmful to plaintiffs and the efficient administration of this
MDL than to Cboe. Right now, because plaintiffs do not know who engaged in the
alleged manipulation, they have no case to pursue, and without a resolution from the
court of appeals on the dismissal of Cboe, plaintiffs will not know if they have a viable
claim at all. Knowing whether Cboe is a party also shapes this court’s approach to
discovery, and an appeal now is more likely to provide useful information for case
management than the uncertainty of appeal at some unknown point in the future.
Cboe’s belief that some Does might come forward to challenge plaintiffs’ theories in
the operative complaint and allow for resolution of the underlying (and overlapping)
manipulation claim with a single appeal, is not persuasive. Cboe—which has an
incentive to see the Doe claims resolved—has not offered to act as amicus curiae to
argue the Does’ side (in the class action and the companion cases), so I have no reason
to think a happily anonymous Doe would step up. And without an adversarial

                                           2
  Case: 1:18-cv-04171 Document #: 311 Filed: 04/21/20 Page 3 of 4 PageID #:11781




presentation, I cannot resolve whether plaintiffs pleaded viable claims against
alleged manipulators. The logical next step in the putative class action is to resolve
Cboe’s status with finality. The clerk shall enter a partial final judgment.

       The class-action plaintiffs’ motion to conduct discovery of Cboe to identify the
Does is denied. I agree with plaintiffs that the PSLRA is not a bar to discovery
because there is no motion to dismiss pending, but I agree with Cboe that plaintiffs’
approach is to take merits discovery without a viable claim pending. Plaintiffs argue
that they can cure the Doe-applicable defects that I identified in the dismissal
opinion, but I do not have that hypothetical complaint before me. And in any event,
not only do the plaintiffs not know who the Does are, they do not know what any
particular Doe did, or how a particular Doe engaged in manipulative trading.
Plaintiffs have a detailed theory, but they still must unpack the entirety of the VIX
settlement methodology in practice, look at trading patterns, assess trades that might
fit their theory of manipulation but turn out to be innocuous, and evaluate open
positions to apply their theory of motive to specific actors. See [293] at 10–11. What
plaintiffs argue is “the bare minimum necessary to identify the Doe Defendant
manipulators,” [293] at 11, is a large part of the evidence needed to prove the scheme.

       A party may not seek discovery from any source before the parties have
conferred as required by Rule 26(f), except when authorized by court order. Fed. R.
Civ. P. 26(d)(1). District courts generally look for “good cause” when deciding to
authorize early discovery. 8A Charles A. Wright & Arthur R. Miller, Federal Practice
and Procedure § 2046.1 (3d ed.). This is not the typical case for Doe discovery, where
plaintiffs know who they want to sue, they just don’t know the defendant’s name to
summon and serve it with a complaint. In the typical case, there is good cause because
the case is ready to go but cannot move ahead without the name. Here, the case
against the Does is not ready—there is too much for plaintiffs to learn before they
can craft a complaint that names names. The power of court-compelled discovery is
reserved for true cases and controversies, and we don’t have one against the Does in
the class action yet. Seeking discovery that effectively proves a case before identifying
the target of the claim flips the order of things in a lawsuit. I realize that anonymous
trading presents a specific barrier to plaintiffs, because unless they can find out the
traders’ identities, they can never bring these claims against them. But because I’ve
concluded that plaintiffs do not have claims against Cboe and the discovery they seek
overlaps too much with the merits, my assessment is that they do not have good cause
to use litigation to complete their pre-complaint investigation. They must find
another way to advance their case against the Does.

       LJM Partners and Two Roads Shared Trust’s motion is different. Their
complaints target a (relatively) narrow window of trading behavior, and they
articulate a three-step process for identifying their Doe defendants that requires Cboe
to reveal minimal information beyond that available to the public at large. See [294]

                                           3
  Case: 1:18-cv-04171 Document #: 311 Filed: 04/21/20 Page 4 of 4 PageID #:11782




at 2 & n.2. Although plaintiffs propose to conduct an analysis that is necessarily tied
to the merits, the request is much closer to simply identifying the “who” and not the
“what” or “how” of the claims. While these two plaintiffs’ complaints have not been
tested and it is conceivable that there are no plausible claims for relief, the revised
subpoena request is narrow enough that I have less of a concern that litigation is
being used as a substitute for pre-complaint investigation. Prospective plaintiffs may
attempt to repeat this strategy, but MDL coordination provides more than enough
case-management techniques to avoid inefficiencies or unfair burdens on Cboe.

       LJM Partners and Two Roads Shared Trust have leave to serve their subpoena
on Cboe. That does not mean Cboe is compelled to comply with the subpoena as
written. The parties must meet and confer. A protective order that prevents the
plaintiffs from using the information learned for any purpose other than naming
defendants and prevents counsel and retained experts from sharing the information
with anyone with a potential claim or interest related to VIX manipulation would
likely be appropriate, on top of the usual attorneys’-eyes-only provisions. If Cboe has
other substantive objections to compliance, the parties should attempt to resolve
them, and if necessary, I will rule on them.

ENTER:


Date: April 21, 2020                    _______________________________
                                        Manish S. Shah
                                        U.S. District Judge




                                          4
